Citation Nr: 1046795	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  05-24 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to June 21, 2007.

2.  Entitlement to TDIU from June 21, 2007.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1975 to October 1986.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida in January 2005.

In January 2008, the Board remanded the Veteran's claim.  The 
Appeals Management Center (AMC) continued the previous denial of 
the claim in a September 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

In an April 2008 rating decision, the RO granted the Veteran a 30 
percent evaluation for service-connected hypertension with 
congestive heart failure effective June 21, 2007 and a 60 percent 
evaluation effective September 17, 2007; granted a 100 percent 
evaluation for service-connected end stage renal disease 
effective June 21, 2007; decreased service-connected peripheral 
vascular disease of the right lower extremity evaluation to 40 
percent disabling effective March 27, 2008; granted service 
connection for peripheral vascular disease of the left lower 
extremity and assigned a 20 percent disability rating effective 
June 6, 2006; continued a 10 percent evaluation for service-
connected cerebrovascular accident with right sided weakness; 
granted service connection for gout of both feet and assigned a 
noncompensable [zero percent] disability rating effective 
September 17, 2007; granted entitlement to special monthly 
compensation (SMC) at the housebound rate effective June 21, 
2007; and granted Dependents' Educational Assistance (DEA) 
effective June 21, 2007.  As evidenced by the claims folder, the 
Veteran did not express disagreement with either the assigned 
disability ratings or effective dates.  Accordingly, these issues 
are not in appellate status and will be discussed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal after 
a statement of the case is issued by VA].  Moreover, with respect 
to the end stage renal disease, SMC, and DEA claims, these are 
considered a full grant of benefits sought on appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities prior to June 
21, 2007 were the following: peripheral vascular disease of the 
right lower extremity, rated as 60 percent disabling; 
hypertension with congestive heart failure and renal 
insufficiency, rated as 30 percent disabling; degenerative 
changes with narrowed disc space L4-L5, rated as 20 percent 
disabling; peripheral vascular disease of the left lower 
extremity, rated as 20 percent disabling; and cerebrovascular 
accident with right sided weakness, rated as 10 percent 
disabling.  A combined disability rating of 80 percent was in 
effect from November 15, 2005.

2.  The competent and probative evidence of record supports a 
finding that the Veteran's service-connected disabilities 
rendered him unable to secure or follow a substantially gainful 
occupation prior to June 21, 2007.

3.  In view of the 100 percent schedular rating for end stage 
renal disease as well as entitlement to SMC granted in the April 
2008 rating decision, there is no longer a controversy on the 
question of the Veteran's entitlement to TDIU from June 21, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
are met prior to June 21, 2007.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).

2.  The question of whether the Veteran is entitled to an award 
of TDIU from June 21, 2007 is now moot, warranting dismissal of 
the appeal as to that issue.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 4.16 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to TDIU.  In the interest of 
clarity, the Board will discuss certain preliminary matters.  The 
issue on appeal will then be analyzed, and a decision rendered.

Stegall concerns

As indicated above, in January 2008, the Board remanded the 
Veteran's TDIU claim and ordered either the agency of original 
jurisdiction (AOJ) or AMC to provide proper notice to the Veteran 
under the Veterans Claims Assistance Act of 2000 (VCAA), obtain 
all pertinent VA and private treatment records and associate them 
with the Veteran's claims folder, and schedule the Veteran for a 
VA examination and associate a report of the examination with his 
claims folder.  The Veteran's claim was then to be readjudicated.  
 
Pursuant to the Board's remand instructions, the Veteran was 
provided appropriate VCAA notice.  Further, he was scheduled for 
a VA examination, and a report of the examination was associated 
with his claims folder.  Although it does not appear that an 
attempt was made to obtain VA treatment records as well as 
records from the Leesburg Regional Medical Center, in light of 
the Board's grant of the Veteran's claim prior to June 21, 2007, 
and dismissal of his claim thereafter as moot, the Board finds 
that the AMC's failure to obtain these records is harmless error.  
To this extent, the Board's remand instructions have therefore 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VCAA notice letters were sent to the Veteran regarding his TDIU 
claim in May 2004 and February 2008.  These letters appear to be 
adequate.  With respect to the Veteran's TDIU claim prior to June 
21, 2007, the Board need not discuss in detail the sufficiency of 
the VCAA notice letters in light of the fact that the Board is 
granting the claim.  With regard to the Veteran's TDIU claim from 
June 21, 2007, resolution of the appeal is dependent on 
interpretation of the regulations pertaining to the assignment of 
disability ratings for end stage renal disease and TDIU.  As will 
be shown below, the Board finds that the Veteran is already 
receiving the maximum disability rating available for end stage 
renal disease under the applicable rating criteria effective June 
21, 2007.  Therefore, because the Board is granting the Veteran's 
claim prior to June 21, 2007, and no reasonable possibility 
exists that would aid in substantiating this claim thereafter, 
any deficiencies of VCAA notice or assistance are rendered moot.  
 
The Board further notes that the Veteran received proper notice 
as to degree of disability and effective date in the February 
2008 VCAA letter, as required by the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's TDIU 
claim prior to June 21, 2007.  It is not the Board's 
responsibility to assign a disability rating or an effective date 
in the first instance.  The RO will be responsible for addressing 
any notice defect with respect to the assignment of an initial 
disability rating and/or effective date when effectuating the 
award, and the Board is confident that the Veteran will be 
afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision as to the issue 
of entitlement to TDIU.



Entitlement to TDIU

Pertinent legal criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16 (2010).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation."  
See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore v.  Derwinski, 1 
Vet. App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  See 38 C.F.R. § 
4.16(a) (2010).  The Court noted the following standard announced 
by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' 
before the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be looked at in 
a practical manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is realistically 
within the physical and mental capabilities of the claimant.  See 
Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).

A total disability rating for compensation may be assigned when 
the disabled person is, in the judgment of the rating  agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and the combined rating must be 70 percent or 
more.  See 38 C.F.R. § 4.16(a)  (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321 (2010).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is whether 
the veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment cause by non service-connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2010).

Entitlement to TDIU prior to June 21, 2007

As was discussed in the law and regulations section above, TDIU 
may be awarded on a schedular or extraschedular basis.  In this 
case only the schedular basis need be considered.

The Veteran's service-connected disabilities are:  peripheral 
vascular disease of the right lower extremity, rated as 60 
percent disabling; hypertension with congestive heart failure and 
renal insufficiency, rated as 30 percent disabling; degenerative 
changes with narrowed disc space L4-L5, rated as 20 percent 
disabling; peripheral vascular disease of the left lower 
extremity, rated as 20 percent disabling; and cerebrovascular 
accident with right sided weakness, rated as 10 percent 
disabling.  

The Veteran's combined disability rating is 80 percent, with one 
of his disabilities being at least 40 percent disabling.  
Therefore, the service-connected disabilities meet the schedular 
criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  
The question thus becomes whether the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of his 
service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2010).  

For reasons stated immediately below, the Board finds that the 
evidence of record demonstrates that the Veteran's service-
connected disabilities, notably his chronic renal disease, render 
him unable to secure and follow a substantially gainful 
occupation.

The Veteran was afforded a VA examination in October 2004.  He 
documented his use of medication for hypertension and chronic 
renal insufficiency.  He denied any chest pain, paroxysmal 
nocturnal dyspnea, or orthopnea.  He stated that he was able to 
walk 200 to 300 feet but exercise was limited due to pain in his 
back and hips.  Upon physical examination, the VA examiner noted 
blood pressure readings of 148/98 in the right arm, 152/98-100 on 
the left arm, and minimal pulse deficit on the right upper 
extremity.  Testing of the extremities revealed 1+ dorsalis pedis 
and tibial posterior pulses bilaterally and no edema.  
Neurological testing revealed definitive right-sided hemiparesis 
and weakness of the upper and lower extremities with a right 
central facial, all consistent with middle cerebral artery 
cerebral vascular accident.  The VA examiner also noted that the 
Veteran's tongue deviated toward the right, and the Veteran was 
unable to tandem walk and coordination was poor, particularly on 
the right side.  Motor strength in the right upper extremity was 
3-4/5, right lower extremity was 4/5, and the right upper and 
lower was 5/5. Electrocardiogram testing revealed an impression 
of slight enlargement of the left atrium, mild tricuspid 
regurgitation, and significant concentric hypertrophy of the left 
ventricle related to hypertension.  The VA examiner diagnosed the 
Veteran with hypertensive heart disease, nephrosclerosis and 
renal insufficiency related to hypertensive glomerulosclerosis, 
hypertension, and residuals from cerebrovascular accident.  No 
opinion was rendered as to whether the Veteran's service-
connected disabilities precluded him from substantial and gainful 
employment.  

An orthopedic examination of the Veteran was also performed in 
October 2004.  He complained of excruciating low back pain that 
increases with prolonged walking and standing.  He indicated that 
the pain was constant but did not flare-up.  He was noted to have 
extensive social issues and was "technically homeless."  On 
objective examination, he was in no acute distress; his back was 
nontender on palpation and there were no spasms.  Range of motion 
was slow in all directions due to mild tenderness, but forward 
flexion was to 90 degrees, extension was to 30 degrees, lateral 
flexion was to30 degrees bilaterally, and rotation was to 30 
degrees bilaterally.  An x-ray showed decreased disc spaces at 
L4-5 and L5-S1.  The examiner opined that the Veteran had 
symptomatic degenerative disc disease.  There was no comment as 
to employability.  

VA treatment records as well as records from the Leesburg 
Regional Medical Center dated through April 2007 document 
treatment for the Veteran's service-connected disabilities, 
specifically his chronic renal failure and hypertension.  
Although these records note the Veteran's continued use of 
medication for his hypertension and kidney disease, they do not 
indicate whether the Veteran's service-connected disabilities 
precluded him from substantial and gainful employment.

The Board also notes the Veteran's statements that he was not 
able to maintain employment in the television industry as a 
camera operator due to the strenuous requirements of the job, 
which involved lifting heavy objects as well as walking and 
standing for long periods.  He also reported that employment as a 
general laborer in the fields of custodian, warehouse, concrete, 
construction, and lawncare maintenance was challenging due to the 
physical requirements of the job.  See the Veteran's notice of 
disagreement (NOD) dated in February 2005.    

The Veteran was provided a VA examination in September 2010.  He 
indicated that he used dialysis treatment for his renal disease, 
and he complained of vomiting, nausea, fatigue, weakness, back 
pain, lower abdominal or pelvic pain, and difficulty urinating 
associated with the renal disease.  He also noted erectile 
dysfunction associated with his vascular disease, and absence of 
ejaculation.  The Veteran further stated that he had been 
unemployed for the past five to ten years due to problems related 
to his kidney disease and gout which caused lack of stamina, 
weakness, fatigue, and increased absenteeism.  Although a 
physical examination indicated essentially normal results, the VA 
examiner concluded that the Veteran's chronic renal disease with 
subsequent dialysis 3 times per week "makes it virtually 
impossible" to maintain a full time career.  His rationale was 
based on a review of the Veteran's claims folder and physical 
examination of the Veteran.  

The report of the September 2010 VA examiner appears to have been 
based upon a review of the Veteran's medical complaints, 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history and current medical condition.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  The Board notes that there is no 
evidence contrary to the conclusion of the September 2010 VA 
examiner.  
 
As indicated above, the medical evidence, to include the October 
2004 and September 2010 VA examination reports as well as VA 
medical treatment records, clearly demonstrates that the 
Veteran's service-connected disabilities, in particular his 
chronic renal disease, are productive of significant 
symptomatology which can be said to preclude employability.  
Furthermore, the Board reiterates that the Veteran stated at the 
September 2010 VA examination that he was unemployed for the past 
five to ten years due to his chronic renal disease, and there is 
no evidence showing otherwise.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the Veteran's claim of entitlement to TDIU is 
warranted on a schedular basis prior to June 21, 2007.  The 
benefit sought on appeal is accordingly granted. 



Entitlement to TDIU from June 21, 2007

As discussed above, TDIU is granted where a Veteran's service 
connected disabilities are rated less than total, but they 
prevent him from obtaining or maintaining all gainful employment 
for which his education and occupational experience would 
otherwise qualify him. 38 C.F.R. § 4.16 (2010).

As discussed in the Introduction above, in an April 2008 rating 
decision, the RO awarded the Veteran a 100 percent disability 
rating for his service-connected end stage renal disease, 
effective June 21, 2007.  In this regard, VA's General Counsel 
previously concluded that a claim for TDIU may not be considered 
when, as here, a schedular 100 percent rating is already in 
effect due to service-connected disability.  See VAOPGCPREC 6-99; 
64 Fed. Reg. 52375 (1999).  See also Green v. West, 11 Vet. App. 
472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In other words, the Veteran's TDIU claim as of June 21, 2007 
would be considered moot.  The Board notes that in November 2009, 
VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 
(2008).  In Bradley, the Court ruled that although no additional 
disability compensation through a TDIU may be paid when a total 
100 percent schedular disability rating is already in effect, VA 
may still potentially consider a TDIU claim in such instance in 
order to determine the Veteran's eligibility for Special Monthly 
Compensation (SMC) under section 1114(s).  22 Vet. App. at 292-
94.  Crucially, in this case, the RO granted the Veteran 
entitlement to SMC effective June 21, 2007 in the April 2008 
rating decision.  Therefore, in light of the RO's decision to 
grant a 100 percent rating for end stage renal disease and SMC, 
both effective June 21, 2007, the claim of entitlement to TDIU 
from June 21, 2007 is moot.  Accordingly, the Veteran's claim for 
TDIU must be dismissed as a matter of law.  Sabonis v. Brown, 6 
Vet App 426 (1994).
 



ORDER

Entitlement to TDIU prior to June 21, 2007 is granted, subject to 
the laws and regulations governing monetary awards.

The issue of entitlement to TDIU from June 21, 2007 is dismissed 
as moot.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


